Name: Commission Regulation (EC) No 1931/96 of 7 October 1996 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention
 Type: Regulation
 Subject Matter: trade policy;  European Union law;  animal product
 Date Published: nan

 Avis juridique important|31996R1931Commission Regulation (EC) No 1931/96 of 7 October 1996 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public intervention Official Journal L 254 , 08/10/1996 P. 0035 - 0037COMMISSION REGULATION (EC) No 1931/96 of 7 October 1996 derogating from and amending Regulation (EEC) No 2456/93 laying down detailed rules for the application of Council Regulation (EEC) No 805/68 as regards public interventionTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (1), as last amended by Regulation (EC) No 1588/96 (2), and in particular Articles 6 (7) and 22a (3) thereof,Whereas, because of the current reduced consumption of beef and veal in the Community, prices continue to be low; whereas the situation calls for support measures;Whereas, to that end, certain derogations should be made from Commission Regulation (EEC) No 2456/93 (3), as last amended by Regulation (EC) No 307/96 (4), in respect of invitations to tender opened in October, November and December 1996;Whereas, in order to allow intervention to provide a full response to the serious situation on the market, the list of eligible qualities laid down in that Regulation should be extended; whereas that Regulation should also be supplemented, on an exceptional and temporary basis and in the interests of fairness, to allow the buying-in of young bovine carcases in conformation classes S and E in those Member States where production of those classes predominates and their market prices are regularly recorded;Whereas, in order to deal with the further disturbance of the market which may result from the entry onto the market of substantial numbers of store animals during the final quarter of 1996, the necessary support measures should be adopted and intervention buying of carcases from such animals permitted, without, however, derogating from Article 5 (2) of Regulation (EEC) No 805/68; whereas, in particular, the buying-in price for such carcases should be increased to take account of the difference in market prices between them and carcases of animals finished in the usual way offered for intervention; whereas animals of purely dairy breeds sent for early slaughter, which does not reduce production, should be excluded from these special arrangements; whereas, furthermore, in order to prevent animals which are almost finished being offered for intervention, a limit should be placed on the weight of carcases eligible for the arrangements;Whereas, by way of exception, for April to September, the maximum weight provided for in Article 4 (2) (h) of Regulation (EEC) No 2456/93 was not applicable; whereas there should be a gradual return to the weight limit initially laid down; whereas, however, in order to soften the impact of this change for farmers, the buying-in of bullocks, which reach their slaughter weight more slowly and therefore later in the year, above the maximum weight should be allowed as a transitional measure, whilst at the same time limiting their buying-in price to the maximum weight authorized for October and November;Whereas, in view of the difficult situation currently facing the beef sector, the increase to be applied to the average market price in order to calculate the maximum buying-in price should be temporarily adjusted to take account, in particular, of increased costs and reduced receipts in the sector;Whereas, in the light of experience, the delivery period for products should begin after publication of the Regulation setting out the results of the invitation to tender rather than directly following the end of the tender submission period;Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 1 1. Notwithstanding the first subparagraph of Article 4 (1) of Regulation (EEC) No 2456/93:(a) products in category A classed as O2 and O3 and products in category C classed as O3 and O4 in accordance with the Community classification scale shall be accepted into intervention.The difference between the intervention price for R3 quality and that for O4 quality shall be ECU 30 per 100 kilograms.The coefficient to be used for converting tenders submitted for quality R3 into tenders for quality O4 shall be 0,914 (middle class);(b) the additional products which may be bought into intervention, although not included in Annex III to that Regulation, shall be as follows:AUSTRIA- category C, class R2 and class R3,- category C, class O2 and class O3,UNITED KINGDOMGreat Britain- category A, class U2 and class U3- category A, class R2 and class R3- category C, class U3 and class U4Northern Ireland- category A, class U2 and class U3- category A, class R2 and class R3;(c) products in category A falling within conformation classes S2, S3, E2 and E3 in accordance with the Community classification scale may be accepted into intervention in those Member States which regularly record the prices for those qualities and in which, in 1995, classes S and E represented at least 50 % of the number of animals slaughtered in category A.The coefficients to be used for converting from quality R3 to qualities S2, S3, E2 and E3 shall be 1,356, 1,304, 1,228 and 1,156 (middle class) respectively.2. Where carcases and half-carcases submitted for intervention are the carcases of animals aged less than 10 months of breeds other than those referred to in Annex II to Commission Regulation (EEC) No 3886/92 (5) of a carcase weight of less than 200 kilograms:- the coefficient to be used for converting from quality R3 to the other qualities shall be 1,00,- the prices awarded shall be increased by 23 %.In this case:- each tender shall indicate, in addition to the quantity offered, the quantity of carcases or half-carcases of animals aged less than 10 months,- the intervention agencies shall specify, when they forward the tenders to the Commission, which ones are covered by this paragraph and the quantities concerned for each of those tenders,- the products bought in under this paragraph shall not be boned except in the United Kingdom and shall be stored separately by invitation to tender or by month in easily-identifiable lots,- paragraph 3 (b) shall not apply,- the coefficients referred to in Article 13 (3) of Regulation (EEC) No 2456/93 may also be differentiated within a Member State, depending on whether or not this paragraph is applicable.3. Notwithstanding Article 4 (2) of Regulation (EEC) No 2456/93:(a) carcases and half-carcases of castrated animals reared in the United Kingdom which are more than 30 months old may not be bought into intervention;(b) forequarters obtained from carcases or half-carcases referred to in that paragraph may be bought into intervention.4. Notwithstanding Article 4 (2) (h) of Regulation (EEC) No 2456/93, the maximum weight of the carcases referred to in the above provision shall be:(a) 390 kilograms for carcases of animals of categories A and C, conformation classes U, R and O.However, for category C, for invitations to tender in October and November 1996, carcases of a weight greater than the abovementioned levels may be bought into intervention; in that case, the buying-in price shall be paid only up to the maximum weight referred to above or, in the case of forequarters, up to 40 % of the maximum weight referred to above;(b) 480 kilograms for carcases of animals of category A, conformation classes S and E.5. Notwithstanding Article 14 (1) of Regulation (EEC) No 2456/93:(a) the increase applicable to the average market price, according to the first sentence, shall be ECU 14 per 100 kilograms carcase weight;(b) the increase applicable to the average market price, according to the second sentence, shall be ECU 7 per 100 kilograms carcase weight.Article 2 The first sentence of Article 16 (2) of Regulation (EEC) No 2456/93 is hereby replaced by the following:'Successful tenderers shall deliver the products not later than 17 days after the first working day following publication of the Regulation fixing the maximum buying-in price and the quantities of beef bought into intervention.`Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 1 shall apply to invitations to tender opened during October, November and December 1996 with the exception of paragraph 2 which shall apply only to invitations to tender opened during October 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 October 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 148, 28. 6. 1968, p. 24.(2) OJ No L 206, 16. 8. 1996, p. 23.(3) OJ No L 225, 4. 9. 1993, p. 4.(4) OJ No L 43, 21. 2. 1996, p. 3.(5) OJ No L 391, 31. 12. 1992, p. 20.